Citation Nr: 0720535	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-35 049	)	DATE
	)
	)


THE ISSUE

Whether an August 30, 2005 decision of the Board of Veterans' 
Appeals (Board) that denied eligibility for enrollment in the 
Department of Veterans Affairs (VA) healthcare system should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The moving party, the appellant, had no verified period of 
active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) via a September 2005 motion for revision of an August 
30, 2005 Board decision on the basis of CUE.  38 C.F.R. § 
20.1400 (2006). 


FINDING OF FACT

The moving party has alleged no specific error of fact or 
law in the August 30, 2005 Board decision.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
the moving party's allegations of CUE.  The United States 
Court of Appeals for Veterans Claims (Court) has determined 
that CUE claims are not conventional appeals.  Rather, such 
claims are requests for revisions of previous decisions.  A 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

Pertinent Law and Regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006). 

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions that fail 
to comply with these requirements shall be dismissed without 
prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2006); 
see also Disabled American Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000). 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a) (2006); see also Damrel 
v. Brown, 6 Vet. App. 242 (1994), citing Russell v. 
Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based 
on the record and the law that existed when that decision 
was made.  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 
C.F.R. § 20.1403(b) and (c) (2003); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill 
VA's duty to assist the veteran with the development of 
facts relevant to his or her claim; or (3) a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE also does not encompass the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

Analysis

Upon review, the moving party has failed to make any 
specific allegations of error of fact or law in the Board's 
decision.  In a lengthy motion, submitted on his behalf in 
September 2005, the moving party repeatedly asserts that 
"There are many facts that are unrecognized, are omitted, 
are not admitted, or broadly taken out of context by the VA 
from the sworn testimony and VA recorded hearing at the VA 
in Jackson, MS in April 2005."  The motion also requests 
that the Board "[p]lease explain" and "[p]lease provide a 
detailed elaboration."  The motion concludes as follows:

I request that the VA enroll [the moving 
party] in the VA healthcare program based 
upon the admission by the Veterans Law 
Judge, Board of Veteran's Appeals' true 
statement in the order that was dated 
August 30, 2005, to which this response 
is directed that [the moving party] is a 
veteran, and thus legally to those 
benefits under the law. 

That fact notwithstanding, a mountain of 
evidence has been presented in this 
response that is based upon the sworn 
testimony and record from the VA hearing 
in April 2005 at Jackson, MS, to afford 
the same conclusion of eligibility for 
enrollment in the VA healthcare system 
for [the moving party.]

It is clear from the assertions and requests cited above 
that the moving party's contentions amount to no more than a 
disagreement in the manner in which the Board weighed and 
evaluated the evidence, specifically the moving party's 
hearing testimony, in its 2005 decision.  Such assertions 
are, by definition, not CUE.  See also Luallen v. Brown, 8 
Vet. App. at 95.

In addition, insofar as the motion alleges that "[n]o 
assistance has ever been provided to [the moving party] by 
the VA in any way at any time in the perfection of [the 
moving party's] claim to the VA for VA health benefits," 
the Board notes that a failure to fulfill VA's duty to 
assist the moving party with the development of facts 
relevant to his claim cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete rather than 
an incorrect record.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994); Hazan v. Gober, 10 Vet. App. 511, 522 (1997).  

Absent an allegation of clear and unmistakable error in the 
Board's August 30, 2005 decision, the claim of CUE is 
dismissed without prejudice to refile.  38 C.F.R. 
§ 20.1404(b).

	(CONTINUED ON NEXT PAGE)






ORDER

The motion to revise the Board's August 30, 2005 decision on 
the basis of CUE is dismissed.



	                       
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

